DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16/409,856 has been entered.
Claims 23-34 and 36-40 are currently pending.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-34 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,117,364 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a planographic (lithographic; patent ‘364) printing plate precursor, comprising: a support; and an image recording layer (layer comprising the color developing composition; patent ‘364)  which comprises a radical initiator ( polymerization initiator; patent ‘364}, binder ( binder polymer)  a radical polymerizable component ( polymerizable compound; patent ‘364), and a radiation absorption compound, the radiation absorption compound comprising a compound represented 
    PNG
    media_image1.png
    86
    215
    media_image1.png
    Greyscale
of   patent ‘364, wherein Z is G-1: 
    PNG
    media_image2.png
    134
    317
    media_image2.png
    Greyscale
).
Although patent ‘364 do not explicitly recite the radiation-sensitive composition show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as instantly claimed, it is the position of the examiner that those characteristics are inherent, given that the radiation-sensitive composition disclosed by patent ‘364 and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Also patent ‘364 do not explicitly recite  wherein, among the peaks of the radical generation amount, a peak interval, between a peak that is initially generated peak with respect to the time after exposure to the image forming radiation and at least one peak that is generated subsequent to the initially generated peak, is 40 ms or greater as instantly claimed, it is the position of the examiner that those characteristics are inherent, given that the radiation-sensitive composition disclosed by patent ‘364 and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is In re Robertson, 49 USPQ2d 1949 (1999).  
Further patent ‘364 do not explicitly recite wherein, among the peaks of the radical generation amount, at least one peak that is generated subsequent to an initially generated peak with respect to the time after exposure to the image forming radiation is a peak derived from a decomposition product of the radiation absorption compound as instantly claimed, it is the position of the examiner that those characteristics are inherent, given that the radiation-sensitive composition disclosed by patent ‘364 and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
It is noted that patent ‘364 teach the same  image recording layer and radiation-sensitive composition comprising the same chemical components (radical initiator, radical polymerisable component and radiation absorption compound) as taught by the instant claims. Nonetheless, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
 Therefore, one of ordinary skilled in the art would recognize that the image recording layer and radiation-sensitive composition as recited by patent ‘364 should show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Balbinot et al. (US 2013/0078573 A1).
Regarding claims 39, Balbinot et al. teach a planographic (lithographic printing plate precursor; see abstract, claims, examples and [0002])  for on-press development [0140] comprising a support  ( substrate; [0010]) , and an image recording layer (imageable layer; [0010]) comprising: a radical initiator [0012]; a radical polymerizable component (polymerizable compound; [0011]);  and a radiation absorption compound (infrared radiation  absorbing dye; [0139-0140]). The radiations-absorption compound has the following structure represented by Structure (I): 
    PNG
    media_image3.png
    115
    381
    media_image3.png
    Greyscale
[0015-0021], wherein R1 is L-Rx wherein L is a sulfur atom and Rx is an organic groupthat comprises a carbon atom that is connected L and A is PF6-  [0072-0073 & 0082] , which meets the limitation of Formula (I) as recited in claim 39.
Although Balbinot et al. do not explicitly recite the radiation-sensitive composition show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as instantly claimed, it is the position of the examiner that those characteristics are inherent, given that the radiation-sensitive composition disclosed by Balbinot et al. and the instant claims are the same. A reference that is silent about a In re Robertson, 49 USPQ2d 1949 (1999).  
It is noted that Balbinot et al. teach the same  image recording layer and radiation-sensitive composition comprising the same chemical components (radical initiator, radical polymerisable component and radiation absorption compound) as taught by the instant claims. Nonetheless, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
 Therefore, one of ordinary skilled in the art would recognize that the image recording layer and radiation-sensitive composition as recited by Balbinot et al. should show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as that of the instant claims and also would recognize the other intended properties recited in instant claims.
Claim(s) 40 is rejected under 35 U.S.C. 103 as obvious over Simpson et al. (US 2015/0099229 A1) in view of  Suzuki  (US 2015/0198885 A1).
Regarding claim 40, Simpson et al. teach a planographic (lithographic printing plate precursor for on-press development [0235]  comprising a support  ( substrate); [0076]) , an interlayer [0080]  and an image recording layer including radiation-sensitive composition (abstract, claims, examples and [0001]) comprising: a radical initiator [0159-0160]; a radical polymerizable component (polymerizable compound; [0156-0158]); and  a radiation absorption 
    PNG
    media_image4.png
    310
    586
    media_image4.png
    Greyscale
(page 21) meeting the limitation of the radiation absorption compound comprising a compound represented by Formula I wherein X  represents S as instantly claimed.  
Although Simpson et al. do not explicitly recite the radiation-sensitive composition show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as instantly claimed, it is the position of the examiner that those characteristics are inherent, given that the radiation-sensitive composition disclosed by Simpson et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
In re Robertson, 49 USPQ2d 1949 (1999).  
It is noted that Simpson et al. teach the same  image recording layer and radiation-sensitive composition comprising the same chemical components (radical initiator, radical polymerisable component and radiation absorption compound) as taught by the instant claims. Nonetheless, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
 Therefore, one of ordinary skilled in the art would recognize that the image recording layer and radiation-sensitive composition as recited by Simpson et al. should show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as that of the instant claims.
Further regard to claim 40, Simpson et al. do not explicitly teach the protective layer on the image recording layer comprises an inorganic layered compound as instantly claimed. 
Claim 39 is rejected under 35 U.S.C. 103 as obvious over Simpson et al. (WO 2013/043493 A1).
Regarding claim 39, Simpson et al. teach a planographic (lithographic; claims 13-14) printing plate precursor for on-press development (claim 12), comprising: a support [0244]; and an image recording layer which comprises a radical initiator (radical polymerization initiator; [0023 & 0165-0169]); a radical polymerizable component (polymerizable compound; [0023]); and a radiation absorption compound (compound represented by formula (1) [0054-0120]). The infrared absorbing compound is represented by following formula (I) (see pages 18, lines 1-9): 
    PNG
    media_image5.png
    179
    565
    media_image5.png
    Greyscale

1 is L-Rx wherein L is a sulfur atom and Rx is an organic group that comprises a carbon atom that is connected L and A is PF6- ( page 18 ,lines 1-14) , which meets the limitation of Formula (I) as recited in claim 39.
Although Simpson et al. do not explicitly recite the image recording layer show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as instantly claimed, it is the position of the examiner that those characteristics are inherent, given that the image recording layer disclosed by Simpson et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
 It is noted that Simpson et al. teach the same image recording layer comprising the same chemical components (radical initiator, radical polymerisable component and radiation absorption compound) as taught by the instant claims. Nonetheless, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
 Therefore, one of ordinary skilled in the art would recognize that the image recording layer as recited by Simpson et al. should show two or more peaks of a radical generation amount in a radical generation amount-versus-time curve after exposure to image formation radiation as that of the instant claims.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Saito (WO 20150008578 A1; citations from US 2016/0121596 A1).Saito teaches a planographic (lithographic printing plate precursor; abstract, claims and examples) for on-press development [0199-0204]   comprising a support  ([0163-0164]) , an interlayer [0225-0226] and an image recording layer including radiation absorption compound .The radiations-absorption compound is represented by IR -1, IR-2 or IR-3: 
    PNG
    media_image6.png
    596
    284
    media_image6.png
    Greyscale
 N, RN represents an alkyl as instantly claimed. 

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 09/17/2021, with respect to the rejection(s) of claim(s) 23-38  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simpson et al. (US 2015/0099229 A1) or  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simpson et al. (WO 2013/043493 A1) have been fully considered and are persuasive due to claims amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simpson et al. (WO 2013/043493 A1) and Simpson et al. (US 2015/0099229 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722